Citation Nr: 1235651	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  07-37 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis.


WITNESSES AT HEARING ON APPEAL

The Veteran, her mother and former spouse


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel






INTRODUCTION

The Veteran had active service from August 1998 to August 2001 and from December 2001 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Detroit, Michigan, which denied service connection for an anxiety disorder and a disability rating in excess of 10 percent for a right shoulder disability.  The Veteran timely appealed those issues.

The Veteran, her mother and her former spouse testified at a Board hearing before the undersigned Acting Veterans Law Judge in June 2009; a transcript of that hearing is associated with the claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the June 2009 hearing, the undersigned clarified the issues on appeal and inquired as to the assertions of the Veteran.  The Veteran was offered an opportunity to ask the undersigned questions regarding her claims.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

The Board accepted jurisdiction of the issue of entitlement to a TDIU on the basis of such being part and parcel of a claim for increase, as instructed by the holding in Rice v. Shinseki, 23 Vet. App. 447 (2009).  The Board remanded the TDIU issue in the April 2010 and November 2010 for additional development.

In the April 2010 decision, the Board granted service connection for an anxiety disorder.  In a May 2010 rating decision, the RO assigned a 30 percent disability rating for that disability, effective June 10, 2006.  Likewise, in a June 2008 rating decision, the Veteran's right shoulder disability was increased to 30 percent disabling, effective June 10, 2006.  The Board denied a disability rating greater than 30 percent for the right shoulder disability in the November 2010 Board decision.  The Veteran has taken no action to appeal the foregoing decisions, thus, they are final and will not be addressed in this decision.

The TDIU issue was returned to the Board in December 2011 at which time the Board determined that the Veteran was precluded from obtaining and maintaining substantially gainful employment due to her service-connected right shoulder and anxiety disabilities.  However, the Board noted that the Veteran did not meet the schedular criteria for entitlement to TDIU under 38 C.F.R. § 4.16(a) and, thus, it could not award TDIU in the first instance.  Instead, it remanded the case for consideration of extraschedular consideration for entitlement to TDIU in conformity with 38 C.F.R. § 4.16(b).  That development having been completed, the case has been returned to the Board for further appellate review at this time.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service connected for a right shoulder disability, rated as 30 percent disabling, and for a generalized anxiety disorder, rated as 30 percent disabling; her combined disability evaluation is 50 percent.

2.  The Veteran's service-connected disabilities preclude her from engaging in  substantially gainful employment for which her educational and occupational experience would otherwise qualify her.

CONCLUSION OF LAW

The criteria for entitlement to TDIU due to service-connected disabilities, on an extraschedular basis, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In light of the favorable decision to grant entitlement to TDIU on an extraschedular basis, as discussed below, the Board finds that no further discussion of the VCAA is necessary at this time.  The Board notes that this decision represents a fully favorable decision as to the issue of entitlement to TDIU sought on appeal.

Background

The Veteran initially filed a claim of service connection for right shoulder and anxiety disorders.  Those two disorders have each been found to be service connected and have been assigned 30 percent disability ratings since June 10, 2006, the date on which she filed her claims for service connection.  

During her June 2009 hearing, the Veteran testified that she was not currently working.  She stated that she had an administrative assistant position, but that she had to quit working due to her right shoulder and anxiety disabilities.  She indicated that she dislocated her shoulder a couple of times at work and then an accident happened due to her right shoulder dislocation at work.  She stated that she was frequently scared when at work because her dislocation of her shoulder was very unpredictable.  She further stated that "on top of [that, she] was just freaking out all the time" due to her anxiety.  As a result of that testimony, in April 2010, the Board took jurisdiction of the claim for entitlement to a TDIU.

A review of the Veteran's claims file reveals that the Veteran was employed as an administrative assistant on November 7, 2007, when she missed work as a result of a shoulder injury at that time.  A letter from her direct supervisor was received in May 2008 confirming that absence.

The Veteran underwent a VA examination of her right shoulder in July 2010 at which time it was noted that the degree of occupational impairment due to her right shoulder disability was moderate.  The employment limitation would be to have her not working overhead or lifting heavy excessive weight with her right shoulder.  The examiner noted that any limitation of employment was not likely to be permanent.

The Veteran underwent a VA general medical examination for her right shoulder and anxiety disabilities in December 2010.  In that examination, after examining the Veteran's specific disabilities, the examiner concluded that the Veteran would be unable to reach overhead and lift with her right shoulder, though as the Veteran admitted, she would be able to type and write without any limitation due to her right shoulder.  The examiner added that he was unable to state the degree of occupational impairment due to the right shoulder disability, but that the Veteran would be able to be substantially and gainfully employed, though she would be restricted to a sedentary job due to her right shoulder disability.  Likewise, the examiner noted that the Veteran would be restricted to working from home as a result of her anxiety disorder, and that working in a public job outside of her home would be severely limited given her intense anxiety symptoms, which included extreme agoraphobia.  The examiner noted that her limitations may not be permanent.

On the basis of these findings, the Board referred the case to VA's Director of Compensation and Pension Services (Director) for an opinion regarding TDIU on an extraschedular basis.  In a March 2012 opinion, the Director noted that he reviewed the above evidence, and concluded that the evidence of record did not demonstrate that the Veteran's service-connected disabilities would preclude substantially gainful employment.  He noted that the Veteran was not in receipt of Social Security disability benefits.  He further concluded that the evidence did not demonstrate that she would be unable to perform the type of work she was performing as an administrative assistant, and noted that the Veteran only missed one day of work in 2007 due to her shoulder disability, and there was no other evidence of any interference with employment in the record.  The Director specifically noted that the Veteran had not responded to requests for information, specifically that she had not submitted a Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) as had been requested in May 2010, and that future examinations had been scheduled because there was likelihood of improvement noted in the prior examinations.

Analysis

VA will grant entitlement to TDIU when the evidence shows that the Veteran is precluded, by reason of her service-connected disabilities, from securing and following "substantially gainful employment" consistent with her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service- connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran here is service-connected for the following disabilities: a right shoulder disability, rated 30 percent disabling, and a generalized anxiety disorder, rated 30 percent disabling.  Her combined disability rating is 50 percent.  As the Veteran does not have a single service-connected disability rated at 60 percent or more and the combined rating for her service-connected disabilities is 50 percent, she does not meet the schedular requirements for a TDIU.  38 C.F.R. § 4.16(a).  

However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (Director) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

In March 2012, the Director evaluated the Veteran's TDIU claim under the provisions of 38 C.F.R. § 4.16(b).  The Director concluded that the totality of the evidence did not support a conclusion that the Veteran was unemployable due to her service-connected disabilities.  Notwithstanding, the Board can review the decision of the Director with regard to entitlement to a TDIU under 38 C.F.R. § 4.16(b) and make an independent determination.  See Anderson v. Shinseki, 22 Vet. App. 423 (2008).

Thus, the remaining question is whether the Veteran's service-connected disabilities preclude gainful employment for which her education and occupational experience would otherwise qualify her.  In this case, the Board must conclude that such is the case.

Specifically, the Board notes that the Veteran was employed as an administrative assistant in November 2007, when she missed a day of work due to her right shoulder disability.  However, sometime between that accident and her June 2009 hearing, the Veteran quit her job due to both her anxiety and right shoulder disabilities, as she reported in that hearing.  

The evidence of record demonstrates that the Veteran is limited to a sedentary position without overhead reaching or excessive weight lifting as a result of her right shoulder disability; and she is limited from working outside her home as a result of her anxiety disorder.

In an ideal world, theoretically, the Veteran would not be precluded from obtaining and maintaining a substantially gainful occupation working from home in some sort of tele-commuting or other type of sedentary employment capacity, as the Board noted in its December 2011 Remand.  However, it is also noted in that remand that there was no indication that the Veteran has had any prior training and experience required to obtain and maintain that type of position.  The Board also noted that it appeared that such lack of qualifications and the restrictions placed on employment demonstrated a case where the Veteran's service-connected disabilities precluded employment in a job based on educational and occupational experience background.  

The Board finds that such is still the case.  While the Board acknowledges the Director's opinion that the Veteran would not be precluded from sedentary in-home employment-and is sympathetic to the Director's point that the Veteran has not provided the requested information in the form of a VA Form 21-8940-based on the evidence of record, the Veteran is qualified to work as, and has in the past, worked as an administrative assistant.  

However, working as an administrative assistant requires working not in the home.  The Board notes that it is quite difficult to work in such a position while simultaneous working from home.  Thus, while the Director's opinion notes that the Veteran has the skills to work as an administrative assistant and is not precluded from such by her right shoulder disability, the Director's opinion in this case does not appreciate the practicality of that type of employment and the effect the Veteran's anxiety symptomatology is noted to prohibit such employment on the basis of its inability to be performed in-home.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342   (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income . . ." 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, the Court, citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), noted that it was clear that "a claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity."  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration was given on account of the same.  See 38 C.F.R. § 4.18. 

As such, while it would appear that the Veteran could physically perform an administrative assistant position, such a position is not practically possible in this case given the Veteran's extreme agoraphobia associated with her anxiety disability.  Moreover, while in-home sedentary employment is theoretically possible for this Veteran, it is not demonstrated in the record that the Veteran's educational and employment background provide the necessary qualifications, training and experience to obtain such a position at this time.

Accordingly, by resolving benefit in favor of the Veteran, the Board finds that entitlement to TDIU on an extraschedular basis is warranted on the evidence of record in this case.  See 38 C.F.R. §§ 3.102, 4.16(b).  In so finding, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to TDIU on an extraschedular basis is granted.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


